UkiGNAL                                  09/08/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        DA 19-0038
                                                                         FILED
STATE OF MONTANA,                                                        SFP 0 8 2020
                                                                      Bowen Greenwood
              Plaintiff and Appellee,                               Clerk of Supreme Court
                                                                              c)f koinntana


       v.                                                          ORDER

 MARVIN LEE CURE,

              Defendant and Appellant.



      Counsel for Appellant Marvin Lee Cure filed a motion and brief asking to be
allowed to withdraw from this appeal on grounds that counsel has been unable to find any
nonfrivolous issues to raise on appeal, pursuant to § 46-8-103(2), MCA, and Anders v.
California, 386 U.S. 738, 87 S. Ct. 1396(1967). This Court granted Cure tirne to respond,
but no response was filed.
      The Court has now independently examined the record pursuant to § 46-8-103(2),
MCA, and Anders. We conclude no arguments with potential legal merit can be raised in
Cure's appeal in this case.
       Therefore,
      IT IS ORDERED that this appeal is DISMISSED.
      The Clerk is directed to provide copies of this Order to all counsel of record and to
Cure personally.
       DATED this ci‘ — day of September, 2020.




                                                              Chief Justice
    Justices




2